Citation Nr: 9901092	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-26 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the veterans 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Coast 
Guard from January 1942 to December 1945.  The veteran died 
in November 1996.  The appellant is the surviving spouse of 
the veteran.

This appeal comes before the Board of Veterans Appeals 
(Board) from a March 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
the cause of the veterans death. 

REMAND

The official certificate of death shows that the veteran died 
of metastatic adenocarcinoma to the prostate, with the 
primary site of the cancer listed as unknown.  An autopsy was 
not performed.  At the time of his death, the veteran was 
service connected for conversion type hysterical neurosis, 
rated as 30 percent disabling.  The Board notes that in the 
April 1997 rating action, the RO conceded that the veteran 
was exposed to asbestos during his service in the Coast 
Guard.

It has been contended in part that the veterans metastatic 
adenocarcinoma to the prostate was the result of exposure to 
asbestos during his service in the United States Coast Guard 
during World War II.  The appellant has submitted a private 
medical record dated in June 1996 which indicates that the 
veteran had been exposed to asbestos in the Coast Guard.  He 
had a history of prostate cancer, for which he had a 
prostatectomy, orchiectomy, and left kidney removal.  
Following the examination, the examiner stated that the 
veteran had evidence of pulmonary asbestosis and asbestos 
related disease based on his history of exposure in service, 
development of the signs and symptoms, pulmonary function 
tests showing restrictive changes, and X-ray findings showing 
small irregular opacities.  The physician indicated that he 
advised the veteran that he was at increased risk of 
developing certain types of cancer malignant pleural and 
peritoneal mesotheliomas, lung cancer, head and neck cancers, 
and gastrointestinal cancer.

A review of the record reflects that there are no medical 
records on file with regard to treatment of the veterans 
metastatic carcinoma to the pancreas.  The Board is of the 
opinion that these record should be obtained cancer.  

The Board is of the opinion that, based upon the above facts, 
the appellants contentions and the diagnoses as set forth 
above, additional development is warranted. 

In accordance with the statutory duty to assist the appellant 
in the development of evidence pertinent to her claim, the 
case is REMANDED for the following:

1. The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records which are not 
on record pertaining to treatment for 
lung disorders and all cancers, to 
include the prostrate cancer, since the 
veterans release from active duty.   She 
should be informed that she has the 
opportunity to additional evidence and 
arguments in support of her claim.

2.  The RO should request the National 
Personnel Records Center to furnish a 
copy of the veterans personnel records.

3.  Upon completion of the above 
development, it is requested that the 
claims folder be reviewed by an 
appropriate specialist in order to render 
an opinion as to whether it is as likely 
as not that the veterans exposure to 
asbestos, to include the diagnosed 
asbestosis, caused or aggravated the 
cause of death, or contributed materially 
and substantially to cause death?  If no, 
whether it is as likely as not that the 
veterans exposure to asbestos, to 
include the diagnosed asbestosis, 
resulted debilitating effects and general 
impairment of health to an extent that 
would render the veteran materially less 
capable of resisting the effects of other 
disease(s) or primarily causing death? A 
complete rational for any opinion 
expressed should be include in the 
examiners report.  A copy of this Remand 
should be furnished the examiner.

3.  Thereafter, the RO should 
readjudicate the appellants claim, to 
include consideration of the appropriate 
sections in VA ADJUDICATION PROCEDURE 
MANUAL, M21-1.  If the appellants claim 
remains in a denied, she and her 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration. The Board intimates no 
opinion as to the ultimate disposition warranted in this 
case, pending completion of the requested development and 
adjudication.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
